Citation Nr: 0009963	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-15 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for entitlement to service 
connection for a low back disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 30 percent disabling. 

4.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently rated 20 percent disabling. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from September 1940 to October 
1945.  He was a prisoner of war of the German Government from 
July 6, 1944, to October 7, 1945.

Service connection for a low back disorder, characterized as 
degenerative joint disease and arthritis of the lumbosacral 
spine with low back pain and spondylolisthesis, was initially 
denied by the RO in a January 1993 decision.  The veteran was 
provided a copy of that decision and informed of his 
appellate rights by letter dated January 29, 1993, with 
related attachments.  The veteran did not file a notice of 
disagreement with the decision denying service connection for 
a back disorder.

The appeal arises from the December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, finding that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for a low back disorder, 
characterized as degenerative joint disease and arthritis of 
the lumbosacral spine with low back pain and 
spondylolisthesis; granting an increased rating from 10 to 30 
percent for PTSD; and denying an increased rating from 20 
percent for a duodenal ulcer. 

While the veteran had in an October 1998 VA Form 9 requested 
a Travel Board hearing, in a signed March 1999 submission, 
the veteran elected instead to testify before a hearing 
officer at the RO.  In the course of appeal the veteran, his 
wife, and his daughter testified before a hearing officer at 
the RO in May 1999.  A transcript of that hearing is included 
in the claims folder.  


FINDINGS OF FACT

1.  Evidence received since the last final decision by the RO 
in January 1993 is new and probative of the question of 
entitlement to service connection for a low back disorder, 
and that evidence is so significant that it must be 
considered to fairly decide the merits of that claim.

2.  The veteran's claim for service connection for a low back 
disorder is not plausible.

3.  The veteran's PTSD does not result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or significant 
difficulty in establishing and maintaining effective work and 
social relationships.

4.  The veteran's duodenal ulcer disease does not cause more 
than moderate disability; it does not result in moderately 
severe impairment of health, manifested by anemia and weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's last final decision denying service connection for a low 
back disorder; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3. 4.  The criteria for a rating in excess of 30 percent for 
PTSD are not met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (1999).

4.  The criteria for a rating in excess of 20 percent for a 
duodenal ulcer are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Code Diagnostic Code 7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The Military Reference Branch, Textual Reference Division of 
the National Archives, in a January 1993 submission, reported 
on relevant data within the files of Office of the Provost 
Marshal General, American Prisoner of War Information Bureau.  
Specifically, the veteran lost to Military Control in July 
1944; he was reported in German hands in September 1944, with 
place of detention listed as Stalag 3C; and he was returned 
to Military Control in October 1945.  The RO determined that 
the veteran was a prisoner of war of the German Government 
from June 1944 to July 1945.  However, based on the foregoing 
documentation the Board has determined that the veteran was a 
prisoner of war from July 6, 1944, to October 1945.  

The veteran's service Form WD AGO 53-55 informs that the 
veteran was with the National Guard Infantry and that his 
military occupational specialty (MOS) at the time of 
separation was rifleman instructor.  He received the EAMET 
Campaign Medal, and he participated in Normandy.  

The claims folder contains no service medical records.  An 
October 1992 reply from the National Personnel Records Center 
(NPRC) informs that any of the veteran's existing service 
medical records were lost in a fire at the NPRC in July 1973.  

The claims folder contains copies of private treatment 
records from Dr. H. J. Richie dated from 1966 to 1971, and 
from Dr. R. McWhorter dated from 1986 to 1991.  The copies of 
records of Dr. Richie are in large part illegible.  Records 
from both physicians included reports of treatments for 
gastrointestinal disorders, but included no (legible) 
complaints or treatments for a back disorder.  

The veteran was accorded a VA POW protocol examination in 
March 1992.  The veteran then complained, in pertinent part, 
of low back pain.  Range of motion of the low back was 
limited to 70 degrees forward flexion, 15 degrees backward 
flexion, 30 degrees right and left lateral flexion, and 25 
degrees right and left lateral rotation.  X-rays of the 
lumbosacral spine series were reviewed.  The examiner 
diagnosed, in pertinent part, degenerative joint disease and 
arthritis of the lumbosacral spine with low back pain and 
spondylolisthesis.  

In a June 1997 claim for an increased rating for PTSD, the 
veteran described significant symptoms of that disorder.  He 
reported that he suffered from bad nightmares once or twice a 
month or more frequently, inability to be in a crowd, feeling 
"pinned in," having to leave stores at times because of 
onset of panic, having to stay away from his great-
grandchildren such that he has to leave the house when they 
visited, avoiding any social group with no desire for social 
interactions, distancing himself from close friends, eating 
out early to avoid others, and inability to sit and look at a 
newspaper, with loss of patience and inability to keep track 
sufficiently to read.  

In a June 1997 claim for an increased rating for duodenal 
ulcer, the veteran reported that he currently had reflux and 
heartburn approximately every day, with medication not 
helping.  He also reported decreased eating.  

In a June 1997 submission, the veteran's wife stated that she 
and the veteran had lived together for 51 years, and he had 
complained of a catch in his back starting in 1946.  She 
reported that he had been let go from a job at a concrete 
company prior to their marriage because that employer had 
discovered his back disorder.  She added that he had a back 
disorder from that time until the present, and had been 
treated by a number of doctors for the condition.  

In a June 1997 request to reopen his claim for service 
connection for a back disorder, he reported that the disorder 
was the direct result of being struck in the spine in 1944 by 
a German guard while he was a prisoner of war (POW), with 
back problems since that day.  He reported seeing doctors for 
the disorder within a year of separation from service, but 
added, in effect, that all the doctors who had treated him 
whose records were not already in the claims folder were now 
dead, with records unavailable.  

At an October 1997 VA examination for PTSD, the examiner 
noted the veteran's history of PTSD symptoms, including poor 
sleep with frequent awakenings, nightmares related to either 
POW or combat experiences, feelings of tension and periods of 
increased irritability, episodes of depression, and intrusive 
thoughts of service experiences with episodes of feeling 
detached from his current situation.  The veteran reported 
remaining home much of the time, trying to stay active around 
the house and yard, and avoiding going out and especially 
avoiding being around crowds.  He was noted to have worked 
first in maintenance at Cannon Mills and then as a supervisor 
until the plant was closed in 1983.  He reported thereafter 
working part time at a dry cleaners for approximately five 
years, but being retired since then.  He also reported 
ongoing physical problems.  Current medications included 
Lorazepam, which helped the veteran sleep.  Upon interview, 
the veteran was neatly dressed and alert, appeared tense, was 
pleasant and cooperative, and answered questions readily.  
Verbal productivity, orientation, memory, insight, and 
judgment appeared adequate.  The examiner diagnosed PTSD, and 
assigned a Global Assessment of Functioning (GAF) Scale score 
of 55, which he reported was based on moderate impairment in 
social and occupational functioning.  

At an October 1997 VA examination for stomach disorders, a 
history was noted of periodic vomiting, with no history of 
vomiting blood, but a history of blood in the stool.  The 
veteran was noted to take Pepcid as needed.  The veteran 
reported having a bloated feeling that occurred four to six 
times per year, for which he took Pepcid.  He reported that 
the feeling may last two or three days or as long as two 
weeks.  An upper gastrointestinal examination and blood work 
were performed.  Findings upon examination included duodenal 
ulcer, stable weight, and tenderness and guarding in the 
epigastrium.  The examiner diagnosed peptic ulcer disease.  

Recent VA examination and treatment records beginning in 1992 
include complaints of low back pain.  

VA X-rays of the lumbosacral spine in November 1996 showed 
osteopenia and disc space narrowing at L4-L5 and L5-S1, and 
Grade 1 spondylolisthesis of L4 on L5, though pedicles were 
normal.  These findings were consistent with those of VA X-
rays in May 1995 and November 1994.  Generalized osteoporosis 
was noted in November 1994.  Degenerative arthritis was 
specifically noted in the 1995 study.

A VA lumbosacral computerized tomography (CT) examination was 
conducted in March 1997.  The examiner assessed Grade 1 
spondylolisthesis at L4-L5, believed to be related to severe 
facet joint disease at L3-L4, with lesser disease seen at L4-
L5.  There was some mild bulging at the L4-L5 level.  
However, there was no definite surgical abnormality or large 
herniated disc.  Various references to "disease" are 
recognized by the Board as referring to degenerative 
arthritis.  

In an October 1997 submission, in response to RO inquiry 
regarding treatment for the veteran's claimed disabilities at 
facilities other than VAMC Salisbury, the veteran informed 
that all other doctors who had treated him were dead.

At a June 1998 VA outpatient treatment, the veteran's height 
was noted to be six feet, and his weight was 179 pounds.  

In a September 1998 VA Form 9, the veteran reported that his 
duodenal ulcer had caused many problems including weight 
loss, though he had recently regained some weight, and 
attacks at least once per month, lasting 10 to 15 days each, 
during which he usually had to got to bed for two to three 
hours per day.  

At a September 1998 VA psychiatric evaluation, the examiner 
noted the veteran's history.  The veteran complained of 
nightmares related to his POW experience and awakening in a 
sweat, with his wife sleeping in another room for the prior 
10 years.  He also complained of inability to tolerate crowds 
or to have others tailgating him.  Hyper-arousal was also 
reported.  He had no suicidal or homicidal ideation or plan.  
Upon interview, the veteran was neatly groomed, appropriate, 
cooperative, hypoactive, spontaneous, oriented times four, 
attentive, and with remote, recent, and immediate memory 
intact, recalling three of three items in three minutes.  
Mood was dysthymic and judgment was unimpaired.  Zoloft was 
prescribed.  The examiner diagnosed depressive disorder, rule 
out dysthymia, rule out PTSD.  A GAF Scale score of 71 to 80 
was assigned.  

At a May 1999 hearing before a hearing officer at the RO, the 
veteran testified that he had ongoing symptoms of PTSD, 
including nightmares of hand-to-hand combat experiences from 
when he was a POW, occurring approximately once every three 
or four weeks, from which he awakens with a cold sweat.  He 
reported with much difficulty going back to sleep after those 
dreams, so that at times he will walk around the house to 
calm down.  He added that once his wife put her hand on him 
to awaken him during one such dream and he assaulted her.  
The veteran's wife, who was also at the hearing, added that 
because of this she and the veteran had not shared a bedroom 
for years.  The veteran added that other current symptoms of 
PTSD included panic attacks, a short and bad temper, becoming 
easily upset, and poor memory.  The veteran's wife affirmed 
that the veteran could become easily upset and would readily 
lose patience.  She also testified that the veteran had no 
social contact when they had gone to the beach on a vacation, 
but rather remained in the camper.  She added that he had 
attempted to participate in a PTSD group, but it was more 
upsetting than helpful because of his PTSD.  

The veteran also testified that though he was retired he 
worked part-time, twenty hours per week, in sales in the 
hardware department at Sears.  However, he speculated that he 
might retire from that job sometime in the coming year.  He 
added that he had to bite his lip a lot when dealing with 
customers or supervisors, and had difficulty interacting 
sometimes, at times having to walk away and not express his 
feelings.  However, his wife added that he did well when the 
store was not very busy, but when the store became very 
hectic during a sales promotion or at Christmas time he had 
more difficulty dealing with the customers than he would 
during an ordinary work day.  He testified that panic attacks 
occurred approximately every two weeks, and might be set off 
by being in a crowd, or if someone is following too closely 
behind him in a supermarket.  He added that he was on 
medication for his PTSD.  He testified that he was treated at 
the Salisbury Medical Center approximately every three months 
for his PTSD and his ulcer condition. 

At the hearing, regarding his duodenal ulcer, the veteran 
testified that he had heartburn more or less on a daily 
basis, for which he had been prescribed many medications, 
including Zantac with Maalox or Tums or Rolaids, Tagamet, and 
currently Pepcid AC.  He testified, however, that these did 
not help.  He testified that every two to three weeks he had 
essentially incapacitating ulcer attacks.  He added that he 
might have so much acid build-up that he would not improve 
readily, and the illness might last ten days or a whole 
month.  He added, for example, that the last time they went 
on a vacation at the beach he did not leave the camper at 
all.   He testified that many years ago he had been put on a 
bland diet by a doctor because of his ulcer.  He testified 
that he had been getting up during the night three or four 
times to take something for heartburn or indigestion, but he 
had been prescribed a new medication, the name of which he 
did not recall, which helped at night more than anything he 
had taken previously.  He added, related to his sleep 
difficulties, that many times during the day he felt like 
dozing off, but he did not.  He testified that he did at 
times take a nap during the day.  His wife added that 
sometimes after work he would take a 30 minute nap when he 
got home.  

Also at the hearing, regarding his low back disorder, the 
veteran testified that once when he was a POW one of the 
German guards slapped him in the lower back with a rifle 
butt, knocking him down.  He also testified that while a POW 
in a camp near Berlin they had no beds and had to sleep on a 
cold floor in winter, even though the only clothes they had 
were the summer clothes in which they were captured and they 
had only one blanket.  He testified that when separated from 
service his back did not hurt much and he didn't mention it.  
However, he added that his back began to give him a lot of 
trouble in 1947 or 1948, and he was treated by a 
chiropractor.  However, the chiropractor had since died and 
he was unable to produce records of those treatments.  He 
added that over the years at times he could hardly stand 
because of his back, and whenever he attempted a bit of 
physical work his back would bother him a great deal.  He 
testified that he was treated once with physical therapy for 
his back at a VA medical center.  His wife added that he was 
provided Motrin for joint pain, but could not be given 
anything stronger because of his ulcer.

At an April 1999 VA outpatient treatment for his upper 
gastrointestinal disorder, the veteran reported that his 
abdominal pain was better with his current medication.

2.  Analysis

2.  a.  New and Material Evidence to Reopen a 
Claim for Service Connection for a Low Back Disorder

Prior to the December 1997 RO decision currently appealed, 
the veteran was last denied service connection for a low back 
disorder by an RO decision in January 1993.  That RO decision 
became final as to the service connection claim involving the 
low back due to a lack of timely appeal.  That RO denial of 
service connection was based on findings that there was no 
medical evidence of a low back disorder in service, that no 
medical evidence linked a current low back disorder to 
service, and that the current low back disorder did not 
include a presumptive condition for which the veteran could 
be service connected on the basis of his POW status.
 
In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  
If the Board determines that the appellant has produced new 
and material evidence, the claim is reopened and the Board 
must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).   

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims (hereinafter Court) held that the 
2-step process set out in Manio, supra, for reopening a final 
decision based on new and material evidence, became a 3-step 
process under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
First, it must be determined whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the VA must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim is well-grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well-grounded, 
the VA may then proceed to evaluate the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been fulfilled.

For purposes of determining whether a claim is reopened, 
evidence presented is presumed to be credible.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Here, the veteran presented testimony in May 1999 that he had 
been struck in the low back with a rifle butt while a POW, 
and that he had thereafter, also while a POW, he had been 
forced to sleep on a cold floor without adequate warmth for a 
cold winter in Germany.  He testified that he had back 
difficulties ever since the day he was struck in the back 
with the rifle butt.  These statements are presumed credible, 
and were not presented for consideration prior to the last 
prior final denial of his claim by the RO in January 1993.  
It is the Board's judgment that these statements, by 
themselves, are sufficient to reopen the veteran's claim, as 
they are so significant that they must be considered together 
with all the evidence previously of record to fairly decide 
the merits of the claim.  Accordingly, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  38 C.F.R. § 3.156.

2.  b.  Well Groundedness of the Claim for Service 
Connection for a Low Back Disorder

The claim having been reopened, the next question, according 
to Hodge, is whether the veteran has presented a well-
grounded claim pursuant to 38 U.S.C.A. § 5107(a).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 
7 Vet.App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Service connection may also be 
granted for degenerative arthritis / osteoarthritis if it 
becomes manifested to a degree of 10 percent or more within 
one year after discharge from service.  38 U.S.C.A. § 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1999).  In the case of a former POW interned for 30 days or 
more, traumatic arthritis developing to a degree of 10 
percent or more at any time during the veteran's lifetime may 
be presumed to have been incurred in service.  38 C.F.R. 
§ 3.309(c).

VA examinations and X-ray findings, beginning with a March 
1992 examination, establish the presence of a current low 
back disorder.  Interrelated diagnoses include osteopenia, 
degenerative joint disease, and arthritis of the lumbosacral 
spine; with low back pain, spondylolisthesis of L4 on L5, and 
disc space narrowing at L4-L5 and L5-S1.  Hence the first 
Caluza requirement of cognizable (medical) evidence of a 
current disorder is met.  

The veteran has reported low back symptoms dating from 
service, and the veteran's wife has similarly attested to low 
back symptoms dating essentially from service.  Hence the 
second Caluza requirement of evidence of a disorder in 
service is met.  

However, regarding the third Caluza requirement, while the 
veteran and his wife have reported low back symptoms dating 
from service, their lay statements are not cognizable 
evidence of a causal link between the veteran's period of 
service and his current low back disorder.  Medical evidence 
- not lay evidence - is required to establish medical 
causation or medical diagnosis to well-ground a claim.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); see also 
Espiritu v. Derwinski,  2 Vet.App. 492 (1992).  Cognizable 
medical evidence of such a causal link between service and 
the veteran's current low back disorder has not been 
presented to satisfy the third Caluza requirement.  

Further, there are no medical records of a back disorder 
within the claims folder prior other than VA medical records 
dated  in the 1990's, and no medical practitioner has 
reported treating the veteran for a low back disorder prior 
to the 1990's.  Hence, there is no medical evidence of 
degenerative arthritis within the first post service year.  

The record reflects that the veteran was a POW held by the 
Germans during World War II.  The diseases for which service 
connection may be presumptively granted based on former POW 
status are clearly listed in 38 C.F.R. 3.309(c).  Only post-
traumatic osteoarthritis, and no other form of arthritis or 
other musculoskeletal disorder of the back with which the 
veteran has been diagnosed is included on that presumptive 
list.  Regarding his low back, veteran has been diagnosed 
with osteopenia, degenerative joint disease, and arthritis of 
the lumbosacral spine, with low back pain, spondylolisthesis 
of L4 on L5, and disc space narrowing at L4-L5 and L5-S1, but 
not traumatic osteoarthritis.  Accordingly, as the veteran 
does not have a low back disorder for which service 
connection may be established presumptively based on former 
POW status, service connection may not be afforded the 
veteran for his low back disorder on that basis.  38 C.F.R. 
3.309(c) (1999).

Where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that § 1154(b) does not obviate the 
requirements for a well-grounded claim set out in Caluza 
(i.e. competent evidence of a current disability and of a 
medical nexus between service and a current disability). The 
Court has further recently clarified that the presumptions of 
§ 1154(b) are applicable to the inservice incurrence prong of 
the Caluza test, but not to the elements of current 
disability or nexus between a current disability and service.  
Kessel v. West, 13 Vet. App. 9 (1999) (en banc).

The Board notes that the veteran's service medical records 
were reportedly destroyed by a National Personnel Records 
Center fire in 1973.  When a veteran's records have been 
destroyed, the VA has an obligation to search for alternative 
records which support the veteran's case.  See Cuevas v. 
Principi, 3 Vet.App. 542 (1992); O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).  Moreover, although there is a lack of 
service medical records, VA regulations provide that service 
connection may be shown through other evidence.  Smith v. 
Derwinski, 2 Vet.App. 147 (1992); 38 C.F.R. § 3.303(a) 
(1999).
 
In this case, regarding the loss of the veteran's service 
medical records, the Board finds that sufficient additional 
effort has been put forth by the RO to develop the record, 
including requesting such private medical records as were 
reported by the veteran, and requesting in a September 1997 
letter that the veteran supply additional evidence of 
incurrence of his low back disorder in service.  

The loss of the veteran's service medical records 
notwithstanding, medical evidence of a causal link between 
service and the current low back disorder must still be 
presented to satisfy the third Caluza requirement for a well-
grounded claim.  Because no medical nexus evidence has been 
presented, the Board concludes that the veteran has not 
submitted a well-grounded claim for service connection a low 
back disorder. 

If in the future the veteran submits a medical opinion 
causally relating a current low back disorder to his period 
of service, which may include an opinion relating such a 
disorder to his POW experience, or merely a current diagnosis 
of traumatic arthritis of the lumbar spine, that medical 
evidence may serve to reopen and well ground his claim of 
entitlement to service connection for a low back disorder.  

2.  c.  Increased Rating Claims

Initially, the Board finds the appellant's claims well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claims are plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  These findings are based on the appellant's 
evidentiary assertions that his service-connected 
disabilities have increased in severity.  Proscelle v. 
Derwinski, 1 Vet.App. 629 (1992);  King v. Brown, 5 Vet. App. 
19 (1993).  Once it has been determined that the claims are 
well grounded, the VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claims.  38 U.S.C.A. §  5107.  The Board is satisfied that 
all available evidence necessary for an equitable disposition 
of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

2.  c.  1)  PTSD

The veteran is service connected for PTSD, currently rated as 
30 percent disabling. 

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The next higher or 50 percent 
evaluation may be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher or 70 percent rating may be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (1999).  This General Rating Formula for 
Mental Disorders is applicable for rating PTSD.  Diagnostic 
Code 9411 (1999).  

The veteran has described himself in testimony or at recent 
VA psychiatric examinations as self-isolating and incapable 
of tolerating crowds and even the company of his 
grandchildren.  He has also reported having panic attacks, 
suffering from nightmares at least every three to four weeks, 
having periods of feeling detached, not concentrating 
sufficiently to even sit and read the newspaper, becoming 
easily upset, and having poor memory.  However, recent VA 
examiners' reports cause the Board to conclude that the 
veteran's current level of psychiatric functioning is not as 
severe as the veteran reports. 

At a recent VA psychiatric examination in September 1998, the 
examiner noted that the veteran was neat, appropriate, 
cooperative, spontaneous, oriented, attentive, and with 
memory intact.  While mood was dysthymic and the veteran was 
hypoactive, judgment was unimpaired.  The examiner assigned a 
GAF Scale score of 71 to 80, which equates to a disorder 
where, if symptoms are present, they are transient and 
acceptable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); with no more 
than slight impairment in social, occupational, or school 
functioning.  

The Board finds the GAF Scale score assigned by the September 
1998 VA examiner consistent with the level of functioning 
indicated by findings upon VA examinations and much of the 
veteran's testimony.  While a prior VA examiner in October 
1997 assigned a GAF Scale score of 55, based on moderate 
impairment in social and occupational functioning, the Board 
notes that the current 30 percent rating is compatible with 
moderate impairment of social and occupational functioning.  
At that October 1997 examination interview, the veteran was 
neat, alert, pleasant, and cooperative, and answered 
questions readily.  Verbal productivity, orientation, memory, 
insight, and judgment appeared adequate.  In the negative, 
the examiner only noted that the veteran appeared tense.  
Many symptoms were then reported by the veteran, including 
feelings of tension and periods of increased irritability, 
episodes of depression, and intrusive thoughts of service 
with feelings of detachment from his current situation.  
However, those reported symptoms do not appear to correlate 
well with medical observations upon that interview, or to 
observations of the September 1998 VA examiner.  

Even if the Board were to accept the lesser level of 
functioning suggested by the symptoms as reported by the 
veteran and accepted by the examiner at the October 1997 VA 
examination, this still does not suggest a level of 
impairment such as would warrant a 50 percent disability 
rating.  Looking to the criteria for a 50 percent rating as 
listed in the General Rating Formula for Mental Disorders, 
the evidence does not show that the veteran has social and 
occupational impairment with reduced reliability and 
productivity due to flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than weekly, difficulty understanding complex commands, 
impaired of memory, impaired judgment, impaired thinking, or 
difficulty establishing or maintaining effective work and 
social relationships.  While the VA examiners have suggested 
a depressed mood upon examination, this appears not to rise 
to a level of reduced reliability or productivity.  The 
veteran did not report that he was not adequately performing 
his sales work at Sears.  That sales work by necessity 
requires some complex activities and a high level of public 
interaction.  In short, based on the evidence presented, the 
veteran may have occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to his PTSD, but this level of impairment matches 
the requirements of the 30 percent disability rating which he 
has already been assigned, and does not meet the requirements 
of a 50 percent disability rating.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a higher 
disability rating than the 30 percent currently assigned.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

2.  c.  2)  Duodenal Ulcer

The veteran contends that his duodenal ulcer is more severe 
than is reflected in the 20 percent rating currently 
assigned.  

A duodenal ulcer is appropriately rated under Diagnostic Code 
7305.  Under that Code, where the condition is moderate, with 
recurring episodes of severe symptoms two or three times per 
year averaging 10 days in duration, or with continuous 
moderate manifestations, a 20 percent rating is assigned.  
Where the condition is moderately severe, less than severe 
but with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times per year, a 
40 percent rating is assigned.  Where the condition is 
severe, with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health, a 60 percent rating is 
assigned.  38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).  

In his June 1997 claim the veteran reported decreased eating 
and his medication not helping his duodenal ulcer.  However, 
at an October 1997 VA examination the veteran was noted to be 
taking Pepcid only as need (not on a daily basis) and taking 
the medication approximately four to six times per year when 
he had a bloated feeling.  A bloated feeling requiring only 
the taking of an acid-reducing medication is not an 
incapacitating episode.  The October 1997 VA examiner also 
noted that the veteran's weight was stable.  Hematocrit and 
hemoglobin were within the normal range.  As such, the 
veteran was not anemic.  

The Board does not doubt that the veteran may have frequent 
or even daily epigastric symptoms, including some pain or 
discomfort, and he may have occasional or more frequent 
sensations of bloating.  But none of this suggests truly 
incapacitating episodes.  The medical evidence including the 
veteran's own statements suggest that the veteran has been 
provided medication that has proven effective in reducing 
stomach-acid-related symptoms.  

Because the veteran does not have impairment of health 
manifested by weight loss or anemia, and does not have 
recurrent incapacitating episodes, the criteria for a 40 
percent rating are not met.  Rather, the criteria for a 20 
percent rating appear to be present, including in particular 
continuous or near-continuous moderate symptoms.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.

The preponderance of the evidence is against the finding of 
entitlement to the next higher, 40 percent rating for 
duodenal ulcer, and, therefore, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

1.  The claim of entitlement to service connection for a low 
back disorder is reopened based on the submission of new and 
material evidence.  

2.  Entitlement to service connection for a low back disorder 
is denied as not well grounded.


3.  Entitlement to an increased rating above the 30 percent 
currently assigned for PTSD is denied. 

4.  Entitlement to an increased rating above the 20 percent 
currently assigned for a duodenal ulcer is denied. 



		
BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

